Citation Nr: 1549433	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  08-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease.

2.  Entitlement to service connection for edema of the feet.

3.  Entitlement to service connection for a psychiatric disorder, to include mild chronic posttraumatic stress disorder and depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

In July 2013, the Board remanded the issues on appeal.  The Board instructed the RO to obtain any outstanding VA clinic records and to schedule the Veteran for appropriate examinations to determine the nature and etiology of her claimed chronic obstructive pulmonary disease (COPD), claimed foot edema disorder, and any currently manifested psychiatric disorders.  Thereafter, the Board directed the RO to readjudicate the claims on appeal and to issue a supplemental statement of the case if any benefit remained denied.

In September 2013, additional VA treatment reports were obtained and uploaded to the Veteran's electronic records.  Subsequently, in October 2013, the Veteran was afforded VA examinations of her claimed COPD, foot edema disorder, and psychiatric disorders.  However, the record does not show that the RO readjudicated the issues on appeal or furnished the Veteran and her representative with a supplemental statement of the case.  

Under these circumstances, the Board finds that the RO has not substantially complied with the directives of its July 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Accordingly, the claims on appeal must be remanded so that the above-referenced evidence is appropriately addressed in a supplemental statement of the case.  Additionally, the RO must obtain any available treatment records from VA and non-VA medical providers who have treated the Veteran for her claimed COPD, her claimed foot edema disorder, and any of her currently manifested psychiatric disorders.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional evidence from VA and non-VA medical providers who have treated the Veteran for her claimed COPD, foot edema disorder, and psychiatric disorders.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must obtain any available updated VA treatment records.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as VA or private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain these records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the RO must readjudicate the claims on appeal.  In doing so, the RO must consider the additional VA treatment reports and examination reports that were obtained and uploaded to the Veteran's electronic record since the Board's July 2013 remand regarding the claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

